Citation Nr: 1803545	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  12-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent prior to October 11, 2012, and in excess of 70 percent thereafter, for an acquired psychiatric disorder, characterized as posttraumatic-stress disorder (PTSD).

(The issues of entitlement to an earlier effective date for the service connection of erectile dysfunction and an increased rating for residuals of prostate cancer are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the RO increased the Veteran's psychiatric rating to 70 percent, effective October 11, 2012, based upon new evidence.  However, the RO did not issue a supplemental statement of the case (SSOC) with consideration of the evidence.  Further, new evidence, including treatment records from 2013-2016, have been received since the April 2013 rating decision and the most recent May 2015 statement of the case.  Therefore, as the Veteran did not waive initial RO consideration of this evidence, a remand is required in order for the RO to consider the evidence and for the issuance of an appropriate SSOC.  See 38 C.F.R. § 20.1304(c). 

Additionally, in a July 2017 correspondence, the Veteran requested a hearing before a member of the Board.  Therefore, the Board must remand the claims in order to provide him with a hearing before a member of the Board at the RO, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2017).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate and determine if the Veteran is entitled to an increased rating for his psychiatric disorder.  If the claim is not fully granted, a SSOC should be issued, and the claims file should be returned to the Board for further appellate consideration.

2.  In a July 2017 correspondence, the Veteran requested a hearing before a member of the Board.  Therefore, the Board must remand the claim in order to provide him with a hearing before a member of the Board at the RO, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




